 

Exhibit 10.9

 



VALIDITY CERTIFICATE

 

This Validity Certificate, dated and effective as of December ____, 2019 (the
“Validity Certificate”), is made by SHANNON MASJEDI, an individual,
(collectively, the “Undersigned”), for the benefit of TCA SPECIAL SITUATIONS
CREDIT STRATEGIES ICAV, an Irish collective asset vehicle (the “Buyer”).

 

RECITALS

 

A. Pursuant to a Securities Purchase Agreement dated and effective as of as of
December ____, 2019, by and between Pacific Ventures Group, Inc., a corporation
incorporated under the laws of the State of Delaware (the “Company”), and the
Buyer (the “Purchase Agreement”), the Company has agreed to issue to the Buyer
and the Buyer has agreed to purchase from the Company certain senior secured,
redeemable debenture (the “Debenture”), as more specifically set forth in the
Purchase Agreement; and

 

B. The Undersigned is an officer or director of the Company.

 

C. As a condition to entering into the Purchase Agreement and purchasing the
Debenture from the Company, Buyer has required the execution and delivery of
this Validity Certificate by the Undersigned.

 

NOW THEREFORE, the Undersigned, in consideration of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

 

1. Definitions. Capitalized terms used in this Validity Certificate shall have
the meanings given to them in the Purchase Agreement, unless otherwise defined
herein.

 

2. Guaranty. The Undersigned does hereby absolutely and unconditionally,
guarantee, represent, warrant and certify to the Buyer that, to the best of the
Undersigned’s knowledge after due inquiry and investigation:

 

(a) All reports, schedules, certificates, and other information at any time and
from time to time delivered or otherwise reported to Buyer by the Company,
including, without limitation, all due diligence information, financial
statements, tax returns, and all supporting information or documentation
delivered in connection therewith, shall be bona fide, complete, correct, and
accurate in all material respects and shall accurately and completely report all
matters purported to be covered or reported thereby provided however, that (i)
any projections and other forward-looking information included in the due
diligence information and provided by the Undersigned to the Buyer (the
“Information”) have been prepared in good faith and are be based upon
assumptions which, in light of the circumstances under which they were made,
were reasonable at the time they were made, (ii) the Information may have been
based on available from generally recognized sources without having been
independently verified; (iii) the Undersigned does not assume responsibility for
the accuracy or completeness of the Information; and (iv) the Information shall
not be deemed to be an appraisal of any assets of the Company.

 

 

 

 



(b) All representations and warranties made by the Company in the Debenture, the
Purchase Agreement, and any other Transaction Documents, are complete, correct,
and accurate in all material respects and do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(c) The Undersigned may, from time to time, sign and deliver reports (including,
without limitation, those specifically mentioned above) or otherwise deliver any
such information to Buyer as Buyer may request, and the Undersigned confirm that
he them is duly authorized to deliver same to Buyer on behalf of the Company.

 

(d) All Collateral of the Company (as defined in the Security Agreements): (i)
is and will be owned, directly or indirectly, by the Company and will be
possessed by the Company or its agent; (ii) will not be subject to any
Encumbrance, except as otherwise permitted by the Purchase Agreement or other
Transaction Documents; and (iii) will be maintained only at the locations
designated in the Purchase Agreement or Security Agreement, unless the Company
obtains Buyer’s prior written consent.

 

(e) All proceeds of the Debenture will only be used in strict accordance with
the terms of the Purchase Agreement.

 

3. Consideration for Certification. The Undersigned acknowledges and agrees with
Buyer that, but for the execution and delivery of this Validity Certificate by
the Undersigned, Buyer would not have entered into the Purchase Agreement or
purchase the Debenture. The Undersigned acknowledges and agrees that the loans
and other extensions of credit made to the Company by Buyer under the Debenture
and Purchase Agreement will result in significant benefits to the Undersigned.

 

4. Cumulative Remedies. Buyer’s rights and remedies hereunder are cumulative of
all other rights and remedies which Buyer may now or hereafter have with respect
to the Undersigned, the Company, or any other Person.

 

5. Company’s Financial Condition. The Undersigned acknowledges that he has
reviewed and is familiar with the Debenture, the Purchase Agreement and all
other Transaction Documents and is familiar with the operations and financial
condition of the Company, and agrees that Buyer shall not have any duty or
obligation to communicate to the Undersigned any information regarding the
Company’s financial condition or affairs.

 

6. Assignability. This Validity Certificate shall be binding upon the
Undersigned and shall inure to the benefit of Buyer and its successors or
assigns. Buyer may at any time assign Buyer’s rights in this Validity
Certificate.

 

7. Continuing Obligation. This is a continuing validity certification and shall
remain in full force and effect until such date as all amounts owing by the
Company to Buyer under the Debenture, the Purchase Agreement or any other
Transaction Documents shall have been indefeasibly paid in full in cash and
there shall be no further commitments to advance any funds by Buyer to the
Company under the Purchase Agreement or any other Contract.

 

 

 

 

8. Further Assurances. The Undersigned agrees that he will cooperate with Buyer
at all times in connection with any actions taken by Buyer pursuant to the
Debenture, the Purchase Agreement or any other Transaction Documents, to
monitor, administer, enforce, or collect upon Buyer’s rights and remedies
thereunder. In the event the Company should cease or discontinue operating as a
going concern in the ordinary course of business, then for so long as any
obligations under the Debenture, the Purchase Agreement or any other Transaction
Documents remain outstanding, the Undersigned agrees that he shall assist Buyer
in connection with any such action, as Buyer may request.

 

9. Choice of Law and Venue Selection. The Undersigned irrevocably agrees that
any dispute arising under, relating to, or in connection with, directly or
indirectly, this Validity Certificate or related to any matter which is the
subject of or incidental to this Validity Certificate (whether or not such claim
is based upon breach of contract or tort) shall be subject to the exclusive
jurisdiction and venue of the state and/or federal courts located in Broward
County, Florida; provided, however, Buyer may, at its sole option, elect to
bring any action in any other jurisdiction. This provision is intended to be a
“mandatory” forum selection clause and governed by and interpreted consistent
with Florida law. The Undersigned hereby consents to the exclusive jurisdiction
and venue of any state or federal court having its situs in said county, and
each waives any objection based on forum non conveniens. The Undersigned hereby
waives personal service of any and all process and consent that all such service
of process may be made by certified mail, return receipt requested, directed to
a borrower, as applicable, as set forth herein or in the manner provided by
applicable statute, law, rule of court or otherwise. Except for the foregoing
mandatory forum selection clause, all terms and provisions hereof and the rights
and obligations of the Undersigned and Buyer hereunder shall be governed,
construed and interpreted in accordance with the laws of the State of Wyoming,
without reference to conflict of laws principles.

 

10. WAIVER OF JURY TRIAL. THE UNDERSIGNED AND BUYER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BETWEEN THE UNDERSIGNED AND BUYER OR AMONG THE COMPANY, THE
UNDERSIGNED, AND BUYER AND/OR BUYER’S AFFILIATES ARISING OUT OF OR IN ANY WAY
RELATED TO THIS VALIDITY CERTIFICATE, ANY OTHER DOCUMENT OR ANY RELATIONSHIP
AMONG BUYER, THE UNDERSIGNED, THE COMPANY, AND/OR ANY AFFILIATE OF BUYER THIS
PROVISION IS A MATERIAL INDUCEMENT TO BUYER TO PROVIDE THE FINANCING DESCRIBED
IN THE PURCHASE AGREEMENT.

 

11. ADVICE OF COUNSEL. THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS EITHER OBTAINED
THE ADVICE OF COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN
CONNECTION WITH THE TERMS AND PROVISIONS OF THIS VALIDITY CERTIFICATE.

 

12. Electronic Signatures. Buyer is hereby authorized to rely upon and accept as
an original this Validity Certificate which is sent to Buyer via facsimile,
.pdf, or other electronic transmission.

 

[signature page follows]

 

 

 



 

The Undersigned has executed this Validity Certificate as of the date first
above written.

 

      SHANNON MASJEDI STATE OF   )     ) SS.   COUNTY OF   )  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, who is personally known to
me to be the same person whose name is subscribed to the foregoing, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

    Notary Public     My Commission Expires:    

 

 

 





